     2:18-cv-03326-RMG          Date Filed 02/14/20      Entry Number 354        Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA



SOUTH CAROLINA COASTAL CONSERVATION LEAGUE, et                   Civ. No. 2:18-cv-3326-RMG
al.,                                                             (Consolidated with 2:18-cv-
                                                                 3327-RMG)
       Plaintiffs,
                                                                 ENVIRONMENTAL
               v.                                                PLAINTIFFS’ OPPOSITION
                                                                 TO DEFENDANTS’
WILBUR ROSS, in his official capacity as the Secretary           MOTION FOR AN
of Commerce, et al.,                                             EXTENSION OF TIME TO
                                                                 COMPLETE THE
       Defendants.                                               ADMINISTRATIVE
                                                                 RECORD

       Environmental Plaintiffs oppose Federal Defendants’ motion for an eight-week delay in

completing the administrative record. Delaying the record will further delay proceeding to the

merits of this case. That makes it more likely that BOEM permits may issue before summary

judgment is resolved, such that Plaintiffs will need to move for preliminary injunctive relief on a

compressed schedule. Therefore, in the event the Court extends Federal Defendants’ deadline,

Environmental Plaintiffs request that the Court order Defendants to provide 30-days’ notice to

the Court and parties in advance of the issuance of BOEM permits, which would allow for the

more orderly resolution of any motions for preliminary relief.

       Federal Defendants have repeatedly delayed the resolution of this case through piecemeal

production of the administrative record. It has been nearly a year since Federal Defendants first

erroneously certified that the administrative record was complete. See ECF 152-1. In the ensuing

11 months, NMFS has “supplemented” the Administrative Record three times, see ECF 344,

312-2, 261, and provided a fourth set of documents, made up of “staff-level communications

between NMFS and the Bureau of Ocean Energy Management” that relate to the IHAs issued by



                                                 1
     2:18-cv-03326-RMG          Date Filed 02/14/20      Entry Number 354        Page 2 of 6




NMFS but which NMFS refused to consider part of the record, ECF 325-2.1 And, as the Court

found, the record is still incomplete. See ECF 352 at 7-8 (ordering Federal Defendants to

produce by February 20, 2020, “all memos, emails, attachments containing factual information

relied on or considered, directly or indirectly,” including “all emails, communications, memos or

other information shared or received between agencies or with non-agency third-parties that were

considered”).

       It has been over a month since this Court’s January Order. Federal Defendants now claim

in their extension request that they have not even “complete[d]” “gather[ing]” the “responsive

records.” ECF 353-1 ¶ 3 (emphasis added). That is not a reasonable basis for an extension. These

documents should have been gathered a year ago—before NMFS first certified the record, and

long before the Court’s January Order. As this Court explained, settled law makes clear that “the

only documents properly not disclosed are documents that ‘fall within the deliberative process

privilege,’” which does not include materials communicated outside the agency or any portion of

an otherwise privileged document that contains factual information. ECF 352 at 5-7 (quoting

Tafas v. Dudas, 530 F. Supp. 2d 786, 794 (E.D. Va. 2008)); see also Order, Defs. of Wildlife v.

U.S. Dep’t of Interior, No. 18-2090 (4th Cir. Feb. 5, 2019). Thus, NMFS should have known

since this case began that it was at least required to “gather” and review all the documents that

are the subject of this Court’s order. ECF 352.

       In any event, Defendants’ motion offers no adequate justification for such a lengthy

delay. Federal Defendants do not estimate the number of documents at issue, nor do they make

any attempt to gauge the time needed to review the documents they are just now compiling.



1
  Those documents should have been included initially, too. See ECF 352 at 7
(“[C]ommunications with BOEM or other agencies, including information or memoranda, must
be included in the administrative record.”).
                                                  2
     2:18-cv-03326-RMG            Date Filed 02/14/20     Entry Number 354        Page 3 of 6




Many of the tasks Federal Defendants enumerate—such as Bates numbering or uploading

documents—are ministerial. Others are conspicuously opaque. See ECF 353-1 at ¶ 3 (noting a

need to “organiz[e]” the documents). Finally, Defendants give no reason why the deadline set by

this Court ought to yield, as they imply, to unspecified “deadlines” set by the Agency’s own

permitting priorities. Id. ¶ 4.

        Federal Defendants’ repeated foot-dragging with respect to the record in this case has

gone on long enough. They should adhere to the Court-ordered deadline. At a minimum, an

extensive, eight-week delay (requested last-minute, just one week before the deadline) is

excessive.

        Environmental Plaintiffs sought to resolve this dispute with Federal Defendants and

responded within the one-business-day deadline Federal Defendants demanded. See ECF 353-2.

Environmental Plaintiffs offered to consent to an extension of four weeks if Federal Defendants

provided 30-days’ notice of the issuance of permits from BOEM (in addition to the 30-days’

notice permit-holders will be required to give in advance of seismic activity following issuance

of the permits, see ECF 72-1 ¶ 9). See ECF 353-2. All other Plaintiffs likewise joined in this

request for notice. See ECF 353 ¶ 5.

        Environmental Plaintiffs’ aim is the orderly resolution of the significant claims at issue in

this case. This Court’s review of Plaintiffs’ claims should be on the basis of “the whole record,”

5 U.S.C. § 706, and so Environmental Plaintiffs have endeavored to compel the production of

that “whole record” before moving for summary judgment. But Federal Defendants’ year-long

and still-ongoing delay in completing the record has impeded that effort. The delay has also

increased the likelihood that BOEM will issue permits before summary judgment can be

resolved, such that Plaintiffs will be required to file another motion for a preliminary injunction.



                                                  3
     2:18-cv-03326-RMG          Date Filed 02/14/20       Entry Number 354         Page 4 of 6




       If Federal Defendants continue to delay the production of the record, Environmental

Plaintiffs request that, at the least, Federal Defendants provide notice to the Court and parties in

advance of the BOEM permits issuing. That would ensure adequate time for the orderly

resolution of any preliminary injunction motion—a motion made more likely by Defendants’

continued delay. Federal Defendants’ objection that the 30-day notice is “unrelated” to their

extension request, ECF 353 at ¶ 5, is meritless.

       Nor is there merit to Defendants’ objection that BOEM is not a party to the case. Id. This

Court has previously recognized that BOEM, while not yet a party, is nevertheless a highly

relevant third party, and specifically that counsel for the Federal Defendants may be asked to

provide relevant information from BOEM as appropriate. See ECF 75 at 2 n.1 (noting that

counsel for the Federal Defendants filed an affidavit from the Acting Director of BOEM

regarding what notice period would follow issuance of BOEM permits); id. at 3 (noting that

counsel for the Federal Defendants, responding to a direction from this Court, represented

whether BOEM would act on pending permit applications during the government shutdown).

Simply because BOEM is not a party does not mean that counsel for Federal Defendants cannot

be asked to provide relevant information from another client agency, particularly when such

information will facilitate the orderly resolution of this case and when that agency is a

cooperating agency on environmental approvals at issue here.

       Environmental Plaintiffs therefore request that the Court require Federal Defendants to

provide 30-days’ notice prior to the issuance of BOEM permits, in the event that those permits

issue before a motion for summary judgment can be briefed and resolved. This would allow the




                                                   4
      2:18-cv-03326-RMG           Date Filed 02/14/20     Entry Number 354        Page 5 of 6




parties and the Court 60 days, rather than 30,2 to brief and decide a motion for preliminary relief

before seismic activity begins.

                                                ***

         Environmental Plaintiffs respectfully request that this Court deny Federal Defendants’

eight-week extension request. To the extent any extension is granted, it should be conditioned on

Federal Defendants providing Plaintiffs and the Court with 30-days’ notice of BOEM permits

issuing, which will facilitate the orderly adjudication of a motion for a preliminary injunction,

the need for which is made more likely by Defendants’ delay.



Dated: February 14, 2020                              Respectfully submitted,


     s/ Catherine M. Wannamaker
    Catherine M. Wannamaker (Bar No. 12577)          Mitchell S. Bernard (PHV)
    Southern Environmental Law Center                Gabriel J. Daly (PHV)
    463 King Street, Suite B                         Natural Resources Defense Council
    Charleston, SC 29403                             40 West 20th Street
    Telephone: (843) 720-5270                        New York, NY
    Facsimile: (843) 414-7039                        Telephone: (212) 727-4469
    Email: cwannamaker@selcsc.org                    Facsimile: (415) 795-4799
                                                     Email: mbernard@nrdc.org
    Blakely E. Hildebrand (PHV)
    Southern Environmental Law Center                Counsel for Plaintiff Natural Resources
    601 West Rosemary Street, Suite 220              Defense Council
    Chapel Hill, NC 27516
    Telephone: (919) 967-1450
    Facsimile: (919) 929-9421
    Email: bhildebrand@selcnc.org

    Counsel for Plaintiffs South Carolina Coastal
    Conservation League, Defenders of Wildlife,
    North Carolina Coastal Federation, and One
    Hundred Miles


2
  As noted above, the Government will require that permit recipients provide 30-days’ notice
following the issuance of BOEM permits before conducting seismic activity. See ECF 72-1 ¶ 9.
                                                 5
  2:18-cv-03326-RMG            Date Filed 02/14/20     Entry Number 354       Page 6 of 6




Thomas J. Perrelli (PHV)                          Stephen D. Mashuda (PHV)
Patrick W. Pearsall (PHV)                         Earthjustice
Jennifer J. Yun (PHV)                             705 2nd Avenue, Suite 203
Jenner & Block LLP                                Seattle, WA 98104
1099 New York Avenue NW, Suite 900                Telephone: (206) 343-7340
Washington, DC 20001                              Facsimile: (206) 343-1526
Telephone: (202) 639-6004                         Email: smashuda@earthjustice.org
Facsimile: (202) 639-6066
Email: tperrelli@jenner.com                       Brettny Hardy (PHV)
                                                  Earthjustice
Counsel for Plaintiff Oceana                      50 California Street, Suite 500
                                                  San Francisco, CA 94111
Kristen Monsell (PHV)                             Telephone: (415) 217-2000
Center for Biological Diversity                   Facsimile: (415) 217-2040
1212 Broadway Street, Suite 800                   Email: bhardy@earthjustice.org
Oakland, CA 94612
Telephone: (510) 844-7137                         Counsel for Plaintiffs Surfrider Foundation
Facsimile: (510) 844-7150                         and Sierra Club
Email: kmonsell@biologicaldiversity.org

Counsel for Plaintiff Center for Biological
Diversity




                                              6
